DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed over prior art of record.
Most relevant prior art of record is Isozaki (US 20100166210 A1) hereinafter Isozaki.
Regarding claim 1, Isozaki teaches A vehicle sound generation device mounted in a vehicle (“An engine sound generation device adapted to an electric vehicle” in ¶[Abstract]) that travels with a rotary power source including an electric motor and/or an engine (“The following description is related to an electric vehicle equipped with an electric motor” in ¶[0023]), the vehicle sound generation device comprising: a sound control circuit configured to set one or more frequencies according to a number of revolutions of the rotary power source (105 in Fig. 1); and generate a synthetic sound signal representing a synthetic sound (“thereby generate pseudo engine sounds as alarm sounds based on virtual engine speeds.  Patent Document 1 discloses a simulated engine sound generating device.” in ¶[0003]) Isozaki does not specifically disclose the device further comprising the synthetic sound including one or more element sounds having the one or more frequencies, wherein the sound control circuit sets the synthetic sound so that a sound pressure of the synthetic sound includes a reference sound pressure component and a variable sound pressure component, the reference sound pressure component is set so that a magnitude of the reference sound pressure component increases as the number of revolutions of the rotary power source increases, and the variable sound pressure component is set so that a magnitude of the variable sound pressure component varies within a predetermined amplitude with a period of a predetermined increase amount of the number of revolutions as the number of revolutions of the rotary power source increases.
The following is the reason for allowance of claim 1:
Isozaki alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises the synthetic sound including one or more element sounds having the one or more frequencies, wherein the sound control circuit sets the synthetic sound so that a sound pressure of the synthetic sound includes a reference sound pressure component and a variable sound pressure component, the reference sound pressure component is set so that a magnitude of the reference sound pressure component increases as the number of revolutions of the rotary power source increases, and the variable sound pressure component is set so that a magnitude of the variable sound pressure component varies within a predetermined amplitude with a period of a predetermined increase amount of the number of revolutions as the number of revolutions of the rotary power source increases,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 2-11, claims are allowed for their dependency on allowed claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMMAR T HAMID/Examiner, Art Unit 2654